J-A17010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

C.H.C.                                    :   IN THE SUPERIOR COURT OF
                        Appellant         :         PENNSYLVANIA
                   v.                     :
C.G.C.-F.                                 :
                        Appellee          :        No. 3327 EDA 2016


                  Appeal from the Order October 20, 2016
            In the Court of Common Pleas of Philadelphia County
                    Family Court at No(s): 008901864,
                              No. 1407V7250

C.H.C.                                    :   IN THE SUPERIOR COURT OF
                        Appellant         :         PENNSYLVANIA
                   v.                     :
C.G.C.-F.                                 :
                        Appellee          :        No. 3328 EDA 2016


                  Appeal from the Order October 20, 2016
            In the Court of Common Pleas of Philadelphia County
                    Family Court at No(s): 008901864,
                              No. 1407V7250

C.H.C.                                    :   IN THE SUPERIOR COURT OF
                        Appellant         :         PENNSYLVANIA
                   v.                     :
C.G.C.-F.                                 :
                        Appellee          :        No. 3329 EDA 2016


                  Appeal from the Order October 20, 2016
            In the Court of Common Pleas of Philadelphia County
                    Family Court at No(s): 008901864,
                              No. 1407V7250

BEFORE: GANTMAN, P.J., RANSOM, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                    FILED JUNE 08, 2017




_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-A17010-17


      Appellant, C.H.C., appeals pro se from the orders entered in the

Philadelphia County Court of Common Pleas, which dismissed his various

contempt petitions filed against his ex-wife, Appellee, C.G.C.-F., for alleged

violations of a Protection from Abuse (“PFA”) order, under 23 Pa.C.S.A. §§

6101-6122. On July 17, 2014, Appellant filed a PFA petition, alleging that

Appellee, her boyfriend, and her boyfriend’s brothers came to Appellant’s

house and threatened to harm him.         Appellant also claimed Appellee and

others vandalized his home and poisoned his dog.          The court issued a

temporary PFA order based on Appellant’s allegations. The court entered a

final PFA order on July 22, 2014, by agreement of the parties (with no

admissions of wrongdoing by Appellee), prohibiting Appellee from any

contact with Appellant for three years.

      On April 30, 2015, Appellant filed a petition for contempt, claiming

Appellee went to his property with two others, intimidated Appellant’s wife,

and caused extensive damage to Appellant’s property.          Appellant filed

another contempt petition on July 8, 2015, alleging Appellee was stalking

and harassing him. On November 19, 2015, Appellant filed a third contempt

petition, insisting Appellee stalked him and his family and damaged his

property.   Following a hearing, the court dismissed the April 30, 2015

contempt petition on January 13, 2016.        On June 16, 2016, following a

hearing, the court dismissed Appellant’s July 8, 2015 contempt petition. On

July 15, 2016, Appellant filed a fourth contempt petition, alleging Appellee



                                    -2-
J-A17010-17


stalked him and stuck her head inside his car while Appellant was parked at

13th and Arch Streets. Appellant filed a fifth contempt petition on August 16,

2016, claiming Appellee stalked him, put her head in his car, tore off the

screen door of his home, and pulled out the front screens of his window.

      On October 20, 2016, the court held a hearing on Appellant’s

November 19, 2015, July 15, 2016, and August 16, 2016 contempt

petitions.   The court decided Appellant had presented no evidence to

substantiate any of his claims, deemed Appellee’s testimony credible, and

dismissed the various petitions.1    Appellant timely filed pro se notices of

appeal on October 27, 2016.       On November 2, 2016, the court ordered

Appellant to file concise statements per Pa.R.A.P. 1925(b); Appellant timely

complied. This Court subsequently consolidated the appeals sua sponte.

      Preliminarily, we recognize:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may
         quash or dismiss an appeal if the appellant fails to conform
         to the requirements set forth in the Pennsylvania Rules of
         Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se
         status confers no special benefit upon the appellant. To
         the contrary, any person choosing to represent himself in a
         legal proceeding must, to a reasonable extent, assume
         that his lack of expertise and legal training will be his
         undoing.

1
  In its Pa.R.A.P. 1925(a) opinion, the trial court stated that Appellant
appears to be engaging in a relentless and harassing course of conduct
against Appellee, in which he repeatedly raises unsubstantiated claims. As a
result of Appellant’s actions, Appellee has been criminally charged in three
separate matters, each of which was ultimately withdrawn.


                                      -3-
J-A17010-17



In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010), appeal denied,

610 Pa. 600, 20 A.3d 489 (2011) (some internal citations omitted).        See

also Pa.R.A.P. 2114-2119 (addressing specific requirements of each

subsection of appellate brief).       Here, Appellant’s “brief” is woefully

inadequate.   Appellant’s brief fails to include the necessary statement of

jurisdiction, orders in question, relevant scope and standard of review,

statement of questions presented, and omits any coherent argument section

with citation to relevant authority.     See Pa.R.A.P. 2111(a) (discussing

required content of appellate briefs).   See also Smathers v. Smathers,

670 A.2d 1159 (Pa.Super. 1996) (stating noncompliance with Rule 2116 is

particularly grievous because statement of questions involved defines

specific issues for review). Instead, Appellant baldly asserts, inter alia, the

judges, lawyers, court reporters, and others involved in his case are

engaged in a conspiracy to “turn a blind eye” to Appellee’s repeated

violations of the underlying PFA order.     Appellant also lodges numerous,

irrelevant allegations against his mother and adult son, who are not parties

to this appeal.   Appellant provides no cogent legal arguments or relevant

authority to support his claims.   See Pa.R.A.P. 2119(a) (stating argument

shall be divided into as many sections as there are questions presented,

followed by discussion with citation to relevant legal authority).      These

substantial defects preclude meaningful review, warranting suppression of

Appellant’s brief and dismissal of the appeal.   See In re Ullman, supra;


                                     -4-
J-A17010-17


Pa.R.A.P. 2101.2 Accordingly, we suppress Appellant’s brief and dismiss his

appeal.

       Appeal dismissed. Case is stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/8/2017




2
  On May 17, 2017, Appellant filed a motion to file a supplemental brief,
containing new allegations against Appellee. We deny Appellant’s motion.


                                     -5-